 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8   JOSE VELASQUEZ-MORALES,

 9                              Petitioner,              Case No. C19-0515-RSM

10          v.                                           ORDER OF DISMISSAL

11   ICE FIELD OFFICE DIRECTOR,

12                              Respondent.

13

14          Having reviewed the Report and Recommendation of the Honorable Mary Alice Theiler,

15   United States Magistrate Judge, any objections or responses to that, and the remaining record, the

16   Court finds and ORDERS:

17          (1)       The Court ADOPTS the Report and Recommendation;

18          (2)       The Government’s notice of release and request to dismiss as moot (Dkt. 23) is

19   GRANTED;

20          (3)       The Government’s original motion to dismiss (Dkt. 7) is DENIED as moot;

21          (4)       Petitioner’s habeas petition is DENIED, and this action is DISMISSED without

22   prejudice; and

23   ///




     ORDER OF DISMISSAL - 1
 1        (5)    The Clerk is directed to send copies of this Order to the parties and to Judge Theiler.

 2        Dated this 30 day of December 2019.

 3

 4                                              A
                                                RICARDO S. MARTINEZ
 5                                              CHIEF UNITED STATES DISTRICT JUDGE

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23




     ORDER OF DISMISSAL - 2
